

116 S3039 IS: To authorize the Secretary of Veterans Affairs to establish a grant program to conduct cemetery research and produce educational materials for the Veterans Legacy Program, and for other purposes. 
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3039IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Tester (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to establish a grant program to conduct cemetery
			 research and produce educational materials for the Veterans Legacy
			 Program, and for other purposes. 
	
		1.Grant program for cemetery research and the production of educational materials for the Veterans
			 Legacy Program of the National Cemetery Administration
			(a)Grant program authorized
 (1)In generalThe Secretary of Veterans Affairs may establish a grant program to conduct cemetery research and produce educational materials for the Veterans Legacy Program.
 (2)Eligible recipientsThe Secretary may award a grant under this section to any of the following recipients: (A)An institution of higher learning.
 (B)A local educational agency. (C)A nonprofit entity that the Secretary determines has a demonstrated history of community engagement.
 (D)Such other recipient as the Secretary determines to be appropriate. (3)Use of fundsThe recipient of a grant under this section may use the grant amount for the following purposes:
 (A)To conduct research relating to national, State, or Tribal veterans’ cemeteries. (B)To produce educational materials for the purpose of teaching about the histories of veterans interred in national, State, or Tribal veterans’ cemeteries.
 (C)To promote community engagement with the histories of veterans interred in national, State, or Tribal veterans’ cemeteries.
 (4)Maximum grant amountThe amount of a grant awarded under this section may not exceed $500,000. (b)RegulationsIf the Secretary establishes a grant program under this section, the Secretary shall prescribe regulations regarding—
 (1)the evaluation of applications for grants under the program; and (2)administration of the program.
 (c)Report requiredNot later than 2 years after the date on which the Secretary establishes a grant program under this section, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the determination of the Secretary as to whether the grant program is a financially effective means to promote the purposes under subsection (a)(3).
 (d)DefinitionsIn this section: (1)Institution of higher learningThe term institution of higher learning has the meaning given that term in section 3452(f) of title 38, United States Code.
 (2)Local educational agencyThe term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Veterans Legacy ProgramThe term Veterans Legacy Program means the program of the National Cemetery Administration that is responsible for providing engagement and educational tools and opportunities for the public regarding the service and sacrifice of veterans interred in national, State, and Tribal veterans’ cemeteries.